DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Holhouser on 2/24/2021.

The application has been amended as follows: 
1. (Currently Amended) An electrodischarge apparatus comprising: a nozzle that includes a discharge chamber that has an inlet for receiving a liquid and an outlet aligned with the inlet such that the liquid flows in a same direction through the inlet and the outlet; a first electrode extending into the discharge chamber; a second electrode proximate to the first electrode to define a gap between the first and second electrodes; a switch to cause an electrical discharge across the gap between the electrodes to create a plasma bubble which expands to form a shockwave that exits from the outlet; and a conically shaped movable reflector disposed at the inlet, the movable reflector being movable in the same direction to act as a check valve to admit the liquid into the discharge chamber and to reflect the shockwave generated by the discharge, wherein the movable reflector has a maximum diameter greater than the inlet, wherein the movable reflector has a diameter that increases in a downstream direction, wherein the movable reflector converges rearwardly into the inlet at an angle of 30 degrees.
5. (Cancelled)
in the same direction to admit the liquid into the discharge chamber and to reflect the shockwave generated by the discharge, wherein the movable reflector has a maximum diameter greater than the inlet and wherein the movable reflector has a diameter that increases in a downstream direction, wherein the movable reflector converges rearwardly into the inlet at an angle of 30 degrees.
10. (Cancelled)
11. (Currently Amended) An electrodischarge apparatus comprising: a nozzle having an inlet and an outlet aligned with the inlet such that the liquid flows in a same direction through the inlet and the outlet; a first electrode; a second electrode, wherein the first and second electrodes define a gap between the first and second electrodes; 3Application No.: 15/615,078 Docket No.: 1208-0022-1-1 a switch to cause an electrical discharge between the electrodes to create an expanding plasma bubble that generates a shockwave; and a conically shaped movable reflector movable in the same direction to admit a liquid into the nozzle and to reflect the shockwave generated by the electrical discharge, wherein the movable reflector has a maximum diameter greater than the inlet and wherein the movable reflector has a diameter that increases in a downstream direction, wherein the movable reflector converges rearwardly into the inlet at an angle of 30 degrees.
15. (Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 3,647,137 to Naydan and U.S. Patent No. 5,368724 to Ayers each put forth discharge chambers configured to deflect a shockwave, in a similar manner as the instant apparatus. The current device defines over known prior art, including a reflector that extends into the inlet at a 30 degree angle. The configuration provides for reflection of a generated shockwave, thus generating two additional shockwaves. Additionally the reflector serves as a check valve, which stops water flow into the system between discharges. While there prior art discloses the use of a check valve, and a deflector, none of which puts forth the arrangement of structure contemplated by the instant claims. Therefore, the claims define over known prior art, and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R. DANDRIDGE/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752